Dove, J. Claimant, Charles R. Williams, seeks recovery of the sum of $200.00, which was deposited with the Office of the Secretary of State on January 28, 1963, pursuant to the Motor Vehicle Law. (Ch. 95M, Sec. 7-503, Ill.Rev.Stat., 1971.). The requirement of deposit arose out of an automobile accident, which occurred on October 19,1962, and involved a vehicle driven by claimant. The evidence shows that a suit did arise out of the accident, being Case No. 64 L 3278 in the Circuit Court of Cook County, and being entitled “Charles R. Williams vs. Percy P. Casey”. This suit was resolved on March 25,1969, before Judge Meyer Goldstein when a not guilty verdict was rendered. The evidence further shows that claimant made demand for said sum from the Office of the Secretary of State on May 19, 1969, which Office refused the demand on the grounds that the $200.00 had been transferred to the General Revenue Fund on September 8, 1966. A stipulation has been entered into by claimant and respondent as follows: “That claimant, Charles R. Williams, had deposited the sum with the Office of the Secretary of State — Safety Responsibility Section, as alleged in the claimant’s complaint. That there is lawfully due claimant the sum of Two Hundred Dollars and No Cents ($200.00). That said sum was transferred to the General Revenue Fund of the State of Illinois on September 8, 1966, pursuant to Ch. 95‘á, Sec. 7-503, Ill.Rev.Stat., 1967. That claimant continues to be the sole person interested in this claim, and that no assignment thereof had occurred. That upon the foregoing agreed case filed herein the Court shall decide thereon, and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved upon the trial of said issue.” Claimant, Charles R. Williams, is hereby awarded the sum of $200.00.